PER CURIAM.
Chemical Bank sued Commercial Industries for breach of an equipment lease agreement, alleging that it had failed to tender monthly payments. Chemical Bank attempted to°introduce its business records with an affidavit by the custodian of the records to prove its cause of action, but the trial court sustained an objection that they were inadmissible because they had not been filed with the court fourteen days before the commencement of trial as required by TEX.REV.CIV.STAT.ANN. art. S737e § 5. The court of appeals affirmed the judgment. 662 S.W.2d 802.
We refuse the application for writ of error, no reversible error, but point out that the court of appeals holding concerning mandatory compliance with the fourteen day rule is only applicable to cases in which a party introduces an affidavit from the custodian of the records in lieu of calling the custodian to testify. If the custodian or other qualified person had been called to testify in person concerning Chemical Bank’s business records, it would not have been a valid objection that the records had not been filed with the court fourteen days prior to trial.